Judgment, Supreme Court, New York County, entered September 18, 1979, dismissing the complaint during a jury trial in an action for personal injuries, reversed on the law, and a new trial granted, without costs. The plaintiff lost the tip of her finger when a door was slammed on her by an assistant commissioner of the New York City Agency for Child Development. The plaintiff was inquiring at the commissioner’s door as to why she and others were being kept waiting for a scheduled meeting. She had her hand in the door when it was closed. The Trial Judge was of the opinion that the plaintiff was contributorily negligent regardless of whether the defendant was negligent. However, he precipitately dismissed the complaint before the close of the plaintiff’s case. “Orderly procedure required that plaintiff be permitted to complete his [her] case.” (Budner v Giunta, 16 AD2d 780, 781.) Concur—Kupferman, J. P., Ross, Markewich, Bloom and Carro, JJ.